IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 GARY ST. FLEUR, NICHOLAS GETTEL,                : No. 26 MM 2020
 CASEY DURKIN, DAMIAN BIANCERELLI,               :
 RICH JOHNSON, ETHAN GREEN,                      :
 ANGELA GILGALLON, AND MICHELE                   :
 MCGOVERN,                                       :
                                                 :
                      Respondents                :
                                                 :
               v.                                :
                                                 :
 THE CITY OF SCRANTON, PAIGE                     :
 COGNETTI, IN HER OFFICIAL CAPACITY              :
 AS MAYOR OF THE CITY OF SCRANTON,               :
 AND PATRICK SHERIDAN, IN HIS                    :
 OFFICIAL CAPACITY AS BUSINESS                   :
 ADMINISTRATOR OF THE CITY OF                    :
 SCRANTON,                                       :
                                                 :
                      Petitioners                :
                                                 :

                                         ORDER


PER CURIAM

       AND NOW, this 22nd day of June, 2020, the Application “for Leave to File

Response in Support of the Petition for Extraordinary Jurisdiction under 42 Pa.C.S.A. §

726, or in the Alternative, King’s Bench Jurisdiction,” the Application “for Leave to File

Nunc Pro Tunc a Notice of Intent to File Amicus Brief and in Support of Petitioner’s

Petition for Extraordinary or King’s Bench Jurisdiction,” and the Application “for Leave to

File a Response in Support of the Petition for Extraordinary Jurisdiction under 42

Pa.C.S.A. § 726 or in the alternative, King’s Bench Jurisdiction” are GRANTED.

       The “Petition for Extraordinary Jurisdiction under 42 Pa.C.S. §726, or in the

Alternative, King’s Bench Jurisdiction” is DENIED.